DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-5, in the reply filed on 20 September 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examination and/or search.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 September 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pearson (WO 93/14918 A1).
Regarding claim 1, Pearson discloses a method for producing a three-dimensionally shaped part having a visible side and a mounting side (title/abstract, FIG. 5b) the part is capable of use as an automotive trim piece, the method comprising:
injecting a flowable material 1.14 with pressure into a chamber of an injection molding tool that has at least two mold shells 1.1 and 1.2, which, when assembled, form the chamber 1.19 with a negative mold of the part, wherein at least one first shell 1.2 of the mold shells forms the visible side 1.16 and at least one second shell 1.1 of the mold shells forms the mounting side 1.12 of the trim part (FIG. 1; pp. 9-10); 
hardening the material in the chamber (pp. 11-12);  
producing a gas pressure 1.15 that acts in a planar manner between the second mold shell and the material during the hardening (p. 11); and 
removing the hardened material as the trim part from the chamber of the injection molding tool (p. 11-12).
Regarding claim 2, Pearson discloses the gas pressure is only generated after an end of an initial hardening phase (pp. 11-12; FIG. 6a-6c).
Regarding claim 3, Pearson discloses the gas pressure is generated until an end of the hardening time (pp. 11-12).

Regarding claim 5, Pearson discloses the first mold shell is cooled during the hardening (pp. 11-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742